                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                    NO. 7:16-CR-60-H-2




   UNITED STATES OF AMERICA
                                                      ORDER GRANTING MOTION TO
      v.                                            TERMINATE SUPERVISED RELEASE

   RONNIE DAVIS




      The Court hereby GRANTS the Defendant’s Motion to Terminate Probation. Mr. Davis’s

probation is hereby TERMINATED.

      This the 3rd day of December, 2019.




                                            __________________________________________
                                            MALCOLM J. HOWARD
                                            Senior U.S. District Court Judge
